UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7711


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

SYLVESTER D. JONES, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Terrence W. Boyle, District Judge. (4:06-cr-00036-BO-2)


Submitted: April 14, 2022                                         Decided: April 18, 2022


Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sylvester D. Jones, Jr., Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sylvester D. Jones, Jr., appeals the district court’s order denying his motion for

compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Upon review

of the record, we discern no abuse of discretion in the district court’s determination that

the pertinent 18 U.S.C. § 3553(a) factors weighed against compassionate release. See

United States v. Kibble, 992 F.3d 326, 329-30 (4th Cir.) (per curiam) (providing standard

of review and outlining steps for evaluating compassionate-release motions), cert. denied,

142 S. Ct. 383 (2021). Accordingly, we affirm the district court’s order. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2